Case 9:16-cv-00210-RC-KFG Document 152 Filed 09/02/20 Page 1 of 2 PageID #: 4474



                            **NOT FOR PRINTED PUBLICATION**

                           IN THE UNITED STATES DISTRICT COURT

                            FOR THE EASTERN DISTRICT OF TEXAS

                                         LUFKIN DIVISION


  QUINCY DESHAN BUTLER                             §

  VS.                                              §            CIVIL ACTION NO. 9:16-CV-210

  DIRECTOR, TDCJ-CID                               §

           MEMORANDUM OPINION ORDER OVERRULING OBJECTIONS AND
        ACCEPTING THE MAGISTRATE JUDGE’S REPORT AND RECOMMENDATION

         Petitioner, Quincy Deshan Butler, filed this petition for writ of habeas corpus pursuant to 28

  U.S.C. § 2254.

         The court referred this matter to the Honorable Keith Giblin, United States Magistrate Judge,

  at Lufkin, Texas, for consideration pursuant to applicable laws and orders of this court. The

  Magistrate Judge recommends petitioner’s application to proceed in forma pauperis on appeal be

  denied (docket entry no. 147).

         The court has received and considered the Report and Recommendation of United States

  Magistrate Judge filed pursuant to such order, along with the record, and pleadings. Petitioner filed

  objections to the Report and Recommendation of United States Magistrate Judge (docket entry no.

  148). This requires a de novo review of the objections in relation to the pleadings and applicable

  law. See FED. R. CIV. P. 72(b). After careful consideration, the court finds petitioner’s objections

  lacking in merit.

         Petitioner filed a Notice of Appeal on April 13, 2020 (docket entry no. 137). Petitioner then

  filed a Motion for Leave to Appeal In Forma Pauperis (docket entry no. 139). On July7, 2020, the
Case 9:16-cv-00210-RC-KFG Document 152 Filed 09/02/20 Page 2 of 2 PageID #: 4475



  Magistrate Judge entered a Report and Recommendation, recommending petitioner’s application to

  proceed in forma pauperis be denied as petitioner had a current balance of $3,081.57 (docket entry

  no. 147). The Magistrate Judge recommended petitioner pay the full $505.00 filing fee. Petitioner

  filed Objections to the Report and Recommendation (docket entry no. 148). Petitioner stated the

  income trust statement did not accurately reflect his balance and income. Petitioner, however, did

  not provide a current copy of his income trust statement to corroborate this assertion. The

  Magistrate Judge then ordered petitioner to provide the Court with a current copy of his income trust

  statement (docket entry no. 149).

         Petitioner filed a copy of his income trust statement on August 17, 2020 (docket entry no.

  151). The income trust statement is dated August 11, 2020 and shows that petitioner has a balance

  of $1,483.98. Petitioner’s six month average deposit is $505.02 and his six month average balance

  is $1,810.73. Petitioner has sufficient funds to pay the full $505.00 filing fee.

         Accordingly, the objections of petitioner are OVERRULED. The findings of fact and

  conclusions of law of the Magistrate Judge are correct, and the report of the Magistrate Judge is

  ACCEPTED. Petitioner has an additional thirty (30) days from entry below to pay the full $505.00

  filing fee. Petitioner is admonished that failure to comply will result in dismissal of petitioner’s

  appeal for want of prosecution pursuant to Federal Rule of Civil Procedure 41(b).

           So ORDERED and SIGNED, Sep 02, 2020.


                                                              ____________________
                                                              Ron Clark
                                                              Senior Judge
